UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2013 SOUND FINANCIAL BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-35633 45-5188530 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 2005 5th Avenue, Suite 200, Seattle, Washington (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(206) 448-0884 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item 2.02 Results of Operations and Financial Condition. On April 30, 2013, Sound Financial Bancorp, Inc. issued a press release announcing financial results for the quarter ending March 31, 2013.A copy of the press release is attached hereto as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 8.01 Other Events On April 30, 2013, Sound Financial Bancorp, Inc. issued a press release announcing a regular quarterly cash dividend of $0.05 per share and will be paid on May 28, 2013 to shareholders of record at the close of business on May 13, 2013.A copy of the press release is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) The following exhibits are being furnished herewith: Exhibit Number Description Press Release dated April 30, 2013 reporting the financial results of Sound Financial Bancorp, Inc. for the quarter ended March 31, 2013 Press Release dated April 30, 2013 announcing a regular quarterly cash dividend SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. SOUND FINANCIAL BANCORP, INC. Date:May 2, 2013 By: /s/ Laura Lee Stewart Laura Lee Stewart President and Chief Executive Officer EXHIBIT INDEX Press Release dated April 30, 2013 reporting the financial results of Sound Financial Bancorp, Inc. for the quarter ended March 31, 2013 Press Release dated April 30, 2013 announcing a regular quarterly cash dividend
